Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 9/1/21, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DUC NGUYEN/            Supervisory Patent Examiner, Art Unit 2651                                                                                                                                                                                            

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claims 1-6, 8-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Butts (US 20170193975, PTO-892 9/3/20) and Kihara (US 20060188111, PTO-892 4/1/21).
Regarding claim 1, Butts teaches an active road noise control system for a vehicle, the system comprising: 
a noise sensing microphone array (reference microphones 231A and 231B make up a microphone array, Butts, [0035]) configured to generate a multiplicity of noise sense signals (electronic reference signals 271A and 271B, Butts, [0035]) representative of road noise originating from a road noise source in or at the vehicle (sound sources 150 and 160 may be unwanted noise, such as road noise, Butts, [0033]; sound source 150 may correspond to road noise from a lower region of a motor vehicle, Butts, [0040]), the noise sensing microphone array comprising a multiplicity of microphones disposed at a multiplicity of positions (reference microphones 231A and 231B are disposed separate from each other, Butts, [0035]) in or on the vehicle (reference microphone 131 may be located on a door of the automobile, Butts, [0029]); 
a beamformer (dynamic beam-forming module 220, Butts, [0035-0036]) configured to process the multiplicity of noise sense signals (electronic reference signals 271A and 271B, Butts, [0035]) to generate a reference signal and to provide in connection with the noise sensing microphone array a sensitivity characteristic that comprises a main lobe directed to the road noise source (directional source separated signal 275, Butts, [0036]); 
an active road noise control filter configured to iteratively and adaptively process the reference signal to provide a noise reducing signal (adaptation filter 131 receives source-separated reference signal 173 and generates electronic correction signal 174, Butts, [0043]; though Butts notes that the source-separated reference signal 173 can be replaced as the identified acoustic input 151 by directional source separated signal 275 if optional step 302 is performed, Butts, [0041]); and 
a loudspeaker arrangement disposed in an interior of the vehicle and configured to generate, from the noise reducing signal, noise reducing sound at a listening position in the interior of the vehicle, the loudspeaker arrangement comprising one or more loudspeakers (acoustic actuator 140, Butts, [0031-0032]).  
Although Butts does not explicitly teach the feature wherein the noise sensing microphone array includes at least three microphones that are arranged in a line or plane, Kihara teaches microphones in a microphone array in three rows and columns in a plane (Kihara, claim 3).
It would have been obvious to use three microphones in a row as disclosed by Kihara since doing so was routine and obvious and would be immediately envisaged by one of ordinary skill in the art based on the teachings of [0036] and [0039] of Butts.
Further, Butts does not explicitly teach that the main lobe is directed to a predetermined region of the wheel that is the road noise source. Butts just teaches directing it to road noise (Butts, [0040]).
However, it would have been immediately obvious to one of ordinary skill in the art that road noise comes from the part of the wheel that touches the road as a matter of common sense and fact. Accordingly, it would have been obvious to direct the main lobe to a predetermined region of the wheel that is the road noise source since doing so would have been predictable and common sense to one having ordinary skill in the art.
Regarding claim 2, Butts and Kihara teach the system of claim 1, further comprising: an error microphone arrangement configured to pick up sound at or close to the listening position and to provide an error signal representative of the picked-up sound; wherein, the error microphone arrangement comprises one (Butts,[0030]) or more microphones; and the active road noise control filter is further configured to iteratively and adaptively process the reference signal and the error signal to provide the noise reducing signal (adaptive filter, Butts, [0030]). 
Regarding claim 3, Butts and Kihara teach teaches the system of claim 1, further comprising: a headrest disposed in the vicinity of the listening position (head rest, Butts, [0030]);  Page 6 of 10Preliminary Amendment for Docket No. P170216USWOwherein at least one of: one or more loudspeakers (acoustic actuator 140, Butts, [0030], fig 2) of the loudspeaker arrangement and one or more microphones of the error microphone arrangement (error microphone 132, Butts, [0030]) are disposed at, on or in the headrest ((error microphone 132 located in head rest, Butts, [0030]); acoustic actuator 140 may be located in a head rest of a particular seat, Butts, [0032]). 
Regarding claim 4, Butts and Kihara teach the system of claim 1.
Although Butts does not explicitly teach the feature wherein the beamformer is configured to process the multiplicity of noise sense signals so that the sensitivity characteristic comprises at least one additional main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts.
Regarding claim 5, Butts and Kihara teach the system of claim 1.
Although Butts does not explicitly teach the feature further comprising at least one additional beamformer, wherein the at least one additional beamformer is configured to provide in connection with the noise sensing microphone array at least one additional sensitivity characteristic that comprises a main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts.
Regarding claim 6, Butts and Kihara teach the system of claim 1.
Although Butts does not explicitly teach the feature further comprising at least one additional noise sensing microphone array and at least one additional beamformer, wherein the at least one additional beamformer is configured to provide in connection with the at least one additional noise sensing microphone array at least one additional sensitivity characteristic that comprises a main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts.
Claims 8 and 15 are each substantially similar to claim 1 and are rejected for the same reasons. 
Claim 9 is substantially similar to claim 2 and is rejected for the same reasons.
Claim 10 is substantially similar to claim 3 and is rejected for the same reasons.
Claim 11 is substantially similar to claim 4 and is rejected for the same reasons.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Chhetri (US 9591404, PTO-892 4/1/21).
Regarding claim 16, Butts and Kihara teach the system of claim 1.
However, Butts and Kihara do not explicitly teach the feature wherein the sensitivity characteristic provided in connection with the noise sensing microphone array comprises additional lobes positioned on either side of the main lobe.
Chhetri teaches beamforming with side lobes on either side of the main lobe (side lobes 192 and 196 on either side of main lobe 191, Chhetri, col 12, ln 10-20, fig 4C) and it would have been obvious to one of ordinary skill in the art to use side lobes on either side of the main lobe in Butts since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 17, Butts, Kihara, and Chhetri teach the system of claim 16.
However, Butts and Kihara do not explicitly teach the feature wherein each of the additional lobes has a lower sensitivity than a sensitivity of the main lobe. 
 Chhetri teaches beamforming with side lobes having a lower sensitivity than the main lobe (Chhetri, col 12, ln 10-20, fig 4C) and it would have been obvious to one of ordinary skill in the art to use side lobes with lower sensitivity in Butts since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 18, Butts and Kihara teach the method of claim 8.
However, Butts and Kihara do not explicitly teach the feature wherein in addition to the main lobe, the sensitivity characteristic for picking up the noise comprises a multiplicity of side lobes, wherein at least one of the multiplicity of side lobes is positioned on each side of the main lobe.
Chhetri teaches beamforming with a main lobe (main lobe 191, Chhetri, col 12, ln 10-20, fig 4C) and, in addition to the main lobe, the sensitivity characteristic for picking up the noise comprises a multiplicity of side lobes (side lobes 192, 193, 194, 195, 196, Chhetri, col 12, ln 10-20, fig 4C), wherein at least one of the multiplicity of side lobes is positioned on each side of the main lobe (side lobes 192, and 196 are positioned on each side of the main lobe 191, Chhetri, col 12, ln 10-20, fig 4C).
It would have been obvious to one of ordinary skill in the art to use side lobes on either side of a main lobe in Butts since doing so is the use of a known technique to improve a similar system in the same way.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Christoph (US 20160196818, PTO-892 9/3/20).
Regarding claim 7, Butts and Kihara teaches the system of claim 1.
Although Butts and Kihara does not explicitly teach the feature wherein the beamformer is a delay and sum beamformer, Christoph teaches an active noise control/noise cancellation system (Christoph, [0003-0004]) for an automobile (Christoph, fig 2)  wherein a delay and sum beamformer is used (Christoph, [0106], [0122]) and it would have been obvious to use a delay and sum beamformer for the beamformer of Butts since doing so is the use of a known technique to improve a similar system in the same way.
Claim 14 is substantially similar to claim 7 and is rejected for the same reasons.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Mortensen (US 20160196817, PTO-892 9/3/20).
Regarding claim 12, Butts and Kihara teaches the method of claim.
Although Butts does not explicitly teach the feature further comprising processing the multiplicity of noise sense signals representative of road noise occurring in or at a wheel of the vehicle to provide at least one additional sensitivity characteristic that comprises a main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts.
Furthermore, Mortensen teaches a noise cancellation system where there are multiple wheel well sensors 104 (Mortensen, [0033], fig 1A) and it would have been obvious to one of ordinary skill in the art that the multiple directional beam patterns picking up multiple sound sources 150 and 160 could be picking up multiple wheel wells where 150 and 160 of Butts correspond to two different wheel wells of Mortensen since doing so is the use of a known technique top improve a similar system in the same way.
Regarding claim 13, Butts and Kihara teaches the method of claim 8.
Although Butts and Kihara does not explicitly teach the feature further comprising: picking up noise at a multiplicity of additional positions in or on the vehicle and generating a multiplicity of additional noise sense signals representative of road noise occurring in or at a wheel of the vehicle; and  Page 8 of 10Preliminary Amendment for Docket No. P170216USWOprocessing according to an additional beamforming scheme the multiplicity of additional noise sense signals to generate an additional reference signal and to provide an additional sensitivity characteristic for picking up the noise that comprises a main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts. 
Furthermore, Mortensen teaches a noise cancellation system where there are multiple wheel well sensors 104 (Mortensen, [0033], fig 1A) and it would have been obvious to one of ordinary skill in the art that the multiple directional beam patterns picking up multiple sound sources 150 and 160 could be picking up multiple wheel wells where 150 and 160 of Butts correspond to two different wheel wells of Mortensen since doing so is the use of a known technique top improve a similar system in the same way.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Bai (US 200900664999, PTO-892 12/21/20).
Regarding claim 19, Butts and Kihara teaches the system of claim 15.
However, Butts and Kihara does not explicitly teach the feature wherein the noise sensing microphone array is arranged in an arch of the wheel and provides the sensitivity characteristic that includes the main lobe and a multiplicity of additional lobes, and wherein the main lobe is directed to only one noise source.
Butts does teach that the directional noise signal can be road noise (Butts, [0040]).
Bai teaches microphones for noise cancellation in wheel wells (Bai, [0032]) and it would have been obvious to aim a microphone array at road noise in the wheel well since doing so is the use of a known technique to improve a similar system in the same way.

Response to Arguments

Applicant's arguments filed 9/1/21 have been fully considered but they are not persuasive. 
Applicant’s arguments on pp. 8-17 of the appeal brief are related to the typographical error that the heading was for a rejection under 35 U.S.C. 102; however, they are moot since the heading has been corrected to be a rejection under 35 U.S.C. 103.
On pp. 18-19, applicant points out that Butts discusses how there will be two different reference signals 271A and 271B. These two signals come from different reference microphones 231A and 231B. These microphone signals are used to for generating source separated signals by beamforming. Applicant makes an argument that, because Kihara mentions a narrow directional range, this makes the arrangement unsuitable for Butts; however, the critical thing is that Kihara teaches at least two microphones which are not co-located. This allows beamforming. More than two microphones allows more directional beamforming. Three microphones in a line is just one configuration of three microphones located in different locations from one another and it is a configuration disclosed by Kihara for beamforming. Applicant’s conclusion about the record pointing away from an expectation of success is conclusory and does not have an underpinning based in the teachings of the references, the technology, nor the skill level of one having ordinary skill in the art. The examiner’s furnishing of a secondary prior art reference with the same claimed configuration and purpose of the primary reference shifts the burden to applicant to demonstrate why the claimed microphone configuration is non-obvious over the same microphone configuration used for the same purpose in the prior art.
On pp. 19-21, applicant argues that, while Butts teaches canceling sound from a particular sound source in a direction such as road noise, Butts does not teach the main lobe being directed to the road noise source; however, Butts discloses that it may be the road noise from a lower region of the vehicle (Butts, [0040]). Butts does not specifically say that it is the wheel but it is common sense that road noise comes from the wheel. 
On pg. 23 applicant’s argument are based on assumptions of how one of ordinary skill in the art would interpret the prior art that are not reasonable. Particularly, applicant assumes a skill level that is too low.
Applicant states on page 26 that they do not understand what the examiner meant by “these results”. The examiner means a beamformer pattern with lobes as “the results”. Accordingly, claims 16-18 certainly are premised on one of ordinary skill in the art being able to readily obtain a beamforming pattern with a main lobe and side lobes.  Repeating what the rejection says, nothing in applicant’s disclosure tells one of ordinary skill in the art how to obtain a main lobe and side lobes from microphone signals. Applicant does disclose in paragraph [0024-0028] that delays and coefficient weights are involved in the beamforming; however, this is not a full disclosure enabling one to make and use beamforming who doesn’t already have ordinary skill in how to beamform. Accordingly, finding adequate support under 35 U.S.C. 112(a) written description and enablement for beamforming with main lobes and side lobes relies on the presumption that beamforming to create main lobes and side lobes is within the pre-existing skill and knowledge of one having ordinary skill in the art because applicant doesn’t teach how to do it in a detailed way.
Applicant argues that there is no explanation of how the specification disclosure is relevant to obviousness or enablement; however, it is part of both statutes that obviousness and enablement are issues that are considered in the context of the skill level of a “person having ordinary skill in the art.” The examiner asserts that, if the specification is considered to be enabling in terms of how to use beamforming to create main lobes and side lobes, then it must be the case that it is within the routine skill of one having ordinary skill in the art how to use beamforming to create main lobes and side lobes since applicant does not actually disclose how to do so in actionable detail.
Accordingly, the discussion of obviousness and enablement is connected to resolving the level of ordinary skill in the pertinent art for establishing a background for determining obviousness under 35 U.S.C. 103.

Conclusion
Because the new grounds of rejection presented herein were not necessitated by applicant’s amendments, this Office action is made non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651